On June 9, 2014, the Defendant was sentenced for Count I: Aggravated Animal Cruelty, a felony, in violation of Section 45-8-217 (2011), MCA to Two (2) years to the Department of Corrections; for Count II: Aggravated Animal Cruelly, a felony, in violation of Section 45-8-217 (2011), MCA to Two (2) years to the Department of Corrections, Count II shall run consecutive to Count I; and for Count III: Criminal Mischief, a misdemeanor, in violation of Section 45-6-101 (2011), MCA to Six (6) months at the Cascade County Jail, Count III shall run consecutive to Count II; Defendant to pay restitution in the amount of $769.48 to Bryin Ruckdaschel and $650.00 to Sheila Brown; and other terms and conditions given in the Sentence on June 9,2014.
On August 8, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Ashley Wilkinson, Deputy Cascade County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.